DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed 04/05/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103--Previous
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Previous
1) Claims 1-4, 9-15 remain rejected under 35 U.S.C. 103 as being unpatentable over Gorlin et al., (US 5,833,956) in view of Smitherman (US 5,015,467).
Gorlin et al. teaches “a substantially nonirritating oral composition containing a surfactant system comprised of a combination of an anionic surfactant, an amphoteric surfactant and a nonesterified alkyl polyglucoside surfactant” (Abstract).
The total amount of surfactant in the surfactant system “ranges from about 0.5% to about 3.0% by weight” (col. 3, lines 61-63), where “the amount of anionic surfactant ranges from about 0.2 to about 2.0% by weight” and the “amount of amphoteric surfactant ranges from about 0.2 to about 1.0% by weight” (Id. lines 64-67).
The anionic surfactant is preferably sodium lauryl sulfate (col. 2, lines 54-55) and the amphoteric surfactant is preferably cocamidopropyl betaine (col. 3, line 15).
Since the term “about” includes amounts above and below the recited value, the instant claimed “about 2.18” falls within the prior art range of “about 0.2 to about 2.0%”.  Even if this is not the case, about 2.18 is close enough to about 2.0 to expect the same properties. MPEP 2144.05 states that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.

Gorlin et al. teaches a specific embodiment of a dentifrice comprising 2.0% SLS (sodium lauryl sulfate), 0.5% CAPB (cocamidopropyl betaine), PEG 600, 0.3% Viscarin TP389 (thickener), distilled water, TiO2, Saccharin, Sodium Fluoride, Zeodent 115 (thickening/abrasive silica), Zeodent 165 (thickening silica) (col. 6, Table I, Composition C), where the foaming levels reached for this compositions was 213 (see Table II at col. 6).
This embodiment does not comprise potassium nitrate; however it would have been obvious to add potassium nitrate to this embodiment since Gorlin et al. teaches, “Various other materials may be incorporated in the oral preparations of this invention such as . . . potassium salts for the treatment of dental hypersensitivity such as potassium nitrate as well as antitartar agents such as sodium tripolyphosphate and di and tetraalkali metal pyrophosphate salts such as di and tetrasodium pyrophosphate and di and tetrapotassium pyrophosphate” (col. 5, lines 6-12).
Additional thickeners also include carboxymethyl cellulose (col. 4, lines 26-27), as per claim 3.

Gorlin et al. does not teach a concentration range for the xanthan gum, potassium nitrate or the tartar control agents.

Smitherman teaches combined anticalculus and antiplaque compositions.  The compositions an “effective amount” of “potassium nitrate” “to provide desensitization of otherwise sensitive teeth”, where amounts “will comprise from about 0.01 to about 5%” (col. 20, lines 18-23), which overlaps with the claimed range of 4-6%.
Smitherman also teaches tartar control agents, tetrasodium pyrophosphate and tetrapotassium pyrophosphate “are typically used at the 0.1% to 5% levels” (col. 14, lines 66-68 through col. 15, lines 1-3).
Smitherman also teaches adding effective amounts of antibacterial agents such as “zinc citrate” (col. 19, lines 61-66), as per claim 9-10, and thickeners such as “xanthan gum” at 0.6% (col. 17, lines 18-19), as per claims 20-21. 
It would have been obvious to a person having an ordinary skill in the art at the time of applicants filing to use from 4 to 6% by weight of potassium nitrate since effective amounts range from about 0.001 to about 5%, as taught by Smitherman.
It would have also been obvious to use the tartar control agents within claimed range, xanthan gum within the claimed range, and zinc citrate based on their art recognized suitability for their intended use in dentifrice compositions, as taught by Smitherman.

2) Claims 1-4, 9-13 remain rejected under 35 U.S.C. 103 as being unpatentable over Barth et al., (US 2006/0222602, cited in IDS filed 5/29/2019).
Barth et al. teaches oral and dental hygiene products comprising calcium salts and proteins (Abstract).
Barth et al. teaches a specific embodiment of a semi-viscous toothpaste comprising Neosorb 70/70, Gycerol, Sipernat (thickening silica), Sident (abrasive silica), Magnesium sulfate, sodium sacchariate, sodium monofluorophosphate, PHB methyl ester, disodium phosphate, trisodium phosphate, Nanit in glyceric, 1.250% Xanthan NF (thickener), 1,2-propylene glycol, 0.6% Tego Betain BL 215 (0.600% cocamidopropyl betaine), 1.5% Texapon K12G (1.5% sodium lauryl sulfate), 5.0% Potassium nitrate, Aroma, Water (p. 8-9, Examples, para. [0139]). 
This embodiment does not comprise a non-ionic surfactant.

The prior art compositions also may comprise tartar control agents such as “condensed phosphates which are preferably chosen from the group of tripolyphosphates which are preferably chosen from the group of tripolyphosphates, of pyrophosphates” specifically “K2H2P2O7” (potassium pyrophosphate) (p. 7, para. [0107]).  The tartar control agents also include zinc citrate (Id. at para. [0109]). Tartar control agents are taught to be present “in amounts of 0.1-5% by weight” (Id. at para. [0108]).
Thickeners, such as xanthan gum, are taught to be present generally in the range of “0.1-5% by weight”, (p. 7, para. [0099-0100]), as per claim 1.
The prior art is not anticipatory insofar as the amount of sodium lauryl sulfate in the embodiment above, i.e. 1.5%, falls just outside the claimed about 2.18 weight% range.
It would have been obvious to adjust the concentration of sodium lauryl sulfate and cocamidoproypyl betaine within claimed range since the prior art teaches “The surfactant or the surfactant mixture is normally employed in the compositions of the invention in an amount of 0.1-10% by weight, preferably 0.3-7% by weight and in particular 1-5% by weight, based on the total weight of the composition” (p. 5, para. [0072]).

3) Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barth et al., (US 2006/0222602, cited in IDS filed 5/29/2019) as applied to claims 1-4, 9-13 above, and further in view of Smitherman (US 5,015,467).
Barth et al., which is taught above, differs from claims 14-15 insofar as it does not teach where the tartar control pyrophosphates are tetrasodium pyrophosphate and tetrapotassium pyrophosphate.
Smitherman, which is taught above, teaches tartar control agents, tetrasodium pyrophosphate and tetrapotassium pyrophosphate “are typically used at the 0.1% to 5% levels” (col. 14, lines 66-68 through col. 15, lines 1-3).
Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).
It would have been obvious to use tetrasodium pyrophosphate and tetrapotassium pyrophosphate of Smitherman as the tartar control pyrophosphates in the compositions of Barth et al. based on their suitability for their intended uses as tartar control pyrophosphates, as taught by Smitherman. 

4) Claims 1-4 and 9-15 remain rejected under 35 U.S.C. 103 as being unpatentable over Nowak et al., (US 2012/0100193).
Nowak et al. teaches a specific embodiment of a dentifrice composition, “e.g., toothpastes” comprising Silica A (abrasive,clm. 11, 12), 40.2% Sorbitol, 29% water, 3% PEG, 1.5% SLS (sodium lauryl sulfate/anionic surfactant) 0.4% cocamidopropyl betaine, 0.2% sodium fluoride, 0.6% cellulose gum (thickener, as per claims 2-4), 0.5% sodium pyrophosphate, and 1.5% flavor and color (see p. 9, Example 3, MF-A).
This embodiment does not comprise a non-ionic surfactant.
Nowak is not anticipatory insofar as it does not require a potassium salt. However, it would have been obvious to add a potassium salt here insofar as Nowak teaches “potassium fluoride” as a fluoride ion source (p. 1, para. [0021]), “a potassium salt” as a “tooth desensitizing agent” (p. 2, para. [0037]; see also p. 6, para. [0107] for specific examples, e.g. potassium nitrate, as per claims 16-19), potassium salts of “tetra alkali metal pyrophosphates” (tartar control agent, “at least 1.0%” as per claims 13, 14) (p. 5, para. [0100]; see also p. 7, para. [0114]), potassium salts of “polyacrylate gels” (p. 6, para. [0101]; see also p. 8, para. [0119]), “potassium benzoate” (Id. at para. [0106]), potassium salts of peroxides or chlorites (p. 7, para. [0108]), and potassium salt abrasive, e.g. potassium metaphosphate (Id. at para. [0112]). 
The compositions of Nowak also may include a zinc ion source, e.g. “zinc citrate” (p. 2, para. [0033]), as per claims 9-10; as well as xanthan gum “0.1 to 10%” (p.8, para. [0117]), as per claims 20-21.  It would have been obvious to add these ingredients given their plain enumeration in the prior art.
The amount of sodium lauryl sulfate may be adjusted within the claimed range insofar as the prior art teaches “The surfactant or mixtures of compatible surfactants can be present in the compositions of the present invention in 0.1% to 5.0%” (p. 5, para. [0098]).


5) Claims 1-4 and 9-15 remain rejected under 35 U.S.C. 103 as being unpatentable over Baig et al., (US 2011/0089073).  
Baig et al. teaches a specific embodiment of a dentifrice composition comprising 3.33% (30% solution or 0.999%) cocamidopropyl betaine, 5.0% potassium dodecyl phosphate (potassium salt), and 4.0% sodium lauryl sulfate (anionic surfactant; clms 5, 6) (p. 18, Example I-E).  
This embodiment further comprises a thickener, i.e. 1.0% “carboxymethyl cellulose” as per claims 2-4; and silica, as per claims 11 and 12; and a tartar control agent, i.e. sodium acid pyrophosphate, as per claim 13.
	The prior art teaches an oral care composition comprising an anionic surfactant, cocamidopropyl betaine and a potassium salt, wherein the composition does not comprise a non-ionic surfactant.  
Although, the amount of anionic surfactant and cocamidopropyl betaine, in that embodiment, falls outside the claimed range for each it would have been obvious to adjust the amounts of anionic surfactant and cocamidopropyl betaine within the claimed range insofar as the prior art teaches, “a level of from about 0.025% to about 9%” for anionic surfactants (p. 15, para. [0115]), as well as “The presence of certain co-surfactants, e.g. sodium lauryl sulfate (SLS); cocamidopropyl betaine (CAPB) . . . may also effect the degree of hydrophobicity imparted to the surface”, which “may be advantageous in certain applications, for instance in allowing better penetration of water soluble actives such as fluoride onto the tooth surface while still providing sufficient surface protection” (p. 11, para. [0074]). 
Accordingly, it would have been obvious to modify the amounts of SLS and CAPB in the composition of Baig to allow better penetration of water soluble actives, e.g. NaF (sodium fluoride) of Example I-E.

Baig et al. further teaches that the compositions may comprise “zinc ion sources” such as “zinc oxide, zinc sulfate, zinc chloride, zinc citrate, zinc lactate, zinc gluconate” etc. (p. 12, para. [0090]); “tartar control agents, in particular condensed polyphosphates such as pyrophosphates” (p. 2, para. [0010]), which obviates tetrapotassium pyrophosphate; “hypersensitivity control . . . potassium nitrate” (p. 1, para. [0002]; see also p. 13, para. [0098]); and 0.1-15% xanthan gum as thickener (p. 17, para. [0127]).
Accordingly, it would have been obvious to add zinc ion source, tetrapotassium pyrophosphate, potassium nitrate and xanthan gum based on their plain enumeration in the prior art.
In regard to claims 18 and 19 the amount of surfactant in Example E1 is close enough to expect the same properties.  Nevertheless it would have been obvious to optimize a range for each ingredient.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 IIA quoting In re Aller, 220 F.2d 454, 456 (105 USPQ 233)).

6) Claims 1-4 and 9-15 remain rejected under 35 U.S.C. 103 as being unpatentable over Arai et al., (JP200568071) and further in view of Baig et al., (US 2003/0165442).  
Arai et al. teaches oral care compositions for treating hypersensitive teeth comprising potassium nitrate, sodium lauryl sulfate, and an amphoteric surfactant (Abstract).
	Arai et al. teaches a specific embodiment comprising of a toothpaste comprising 5% potassium nitrate (potassium salt), 1.5% sodium lauryl sulfate (anionic surfactant; as per claims 5 and 6), 1% 2-alkyl N-carboxymethyl-N-hydroxyethyl imidazolinium betaine (amphoteric surfactant; as per claim 7) (Example 1, para. [0041]).  This embodiment is free of non-ionic surfactant.
	Arai et al. teaches, “the compounding ratio (mass ratio) of sodium lauryl sulfate n a constituent and an amphoteric surface active agent blends in the range used as 50:1-1:1” (para. [0020]).
The amount of betaine amphoteric surfactant can be adjusted within the range of 0.001 to 5 mass % (see para. [0020]), which makes obvious the claimed range of 0.35 weight % to 0.45 weight %. Generally, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05).
Since the reference teaches a 1:1 ratio of sodium lauryl sulfate and amphoteric surfactant, the amount of sodium lauryl sulfate and amphoteric surfactant can be the same, which means the amount of sodium lauryl sulfate also falls within the range of 0.001 to 5 mass %.  Accordingly, it would have been obvious for the compositions of Aria et al. to comprise about 2.18% sodium lauryl sulfate.

	This embodiment further comprises a thickener, i.e. 0.8% carrageenan, 0.4% hydroxyethyl cellulose, as per claims 2 and 4, silica as per claims 11 and 12, insofar as it comprises 14% silicic acid anhydride.  Embodiment Example 8 comprising 0.8% carboxymethylcellulose, as per claims 2-4.  
	The compositions are taught to further comprise a tartar control agent (dental-calculus inhibitor at para. [0027]), as per claim 13; and xanthan gum as binder in an amount from 0-5% (see para. [0023]), as per claims 20-21.

Arai et al. does not teach where the betaine is cocamidopropyl betaine, a zinc ion source, where the tartar control agent is tetrapotassium or tetrasodium pyrophosphate.

Baig et al. teaches oral care compositions comprising amphoteric surfactants wherein the amphoteric surfactant can be cocamidopropyl betaine (p. 6, para. [0055]), zinc citrate as antimicrobial agent (p. 1, para. [0003]), tetrasodium pyrophosphate, tetrapotassium pyrophosphate as anticalculus agents (p. 5, para. [0042]).
Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).
	Accordingly, it would have been obvious to utilize cocamidopropyl betaine, as the amphoteric surfactant, zinc citrate as antimicrobial agent, and tetrasosium and/or tetrapotassium pyrophosphate as anticalculus agent in the compositions of Arai et al. based on their recognized suitability for their intended use, as taught by Baig et al.
	It would have also been obvious to use cocamidopropyl betaine in the compositions of Arai insofar as Arai teaches use of amphoteric surfactants, generally, and cocamidopropyl betaine is as species of amphoteric surfactant.

Response to Arguments
All rejections above were affirmed by the Board in their decision filed 09/29/2021.  Applicant is of the opinion that simply changing the concentrations of anionic surfactant and cocamidopropyl betaine would be sufficient to overcome the decision by the Board.

	The Examiner disagrees.

	The Board considered applicant’s alleged evidence of unexpected results stating, “Neither are we persuaded by Appellant’s contention that the subject matter of claim 1 exhibits unexpected results” since “Gorlin teaches that inclusion of an amphoteric surfactant increases the foaming ability of the oral composition. FF4.  Thus, the results set forth in Examples 1-3 are expected” (see p. 14-15 of the Decision).
	Concerning Example 4, the Board argued, “the Specification does not indicate whether the same concentrations of SLS, CAPB, and or poloxamer were used in each of the 3 different formulations” (p. 15 of the Decision).  Accordingly, there is no way to know if the claims, as amended, are commensurate is scope with Example 4.
	Moreover, the Board argued, “Example 4 also did not compare the invention to the closes prior art, such as the compositions set forth in Gorlin’s Table 1” (p. 16 of the Decision).  Accordingly, it is unclear whether Example 4 is superior to Gorlin.
	Concerning Barth the Board opined, “We are unpersuaded for the same reasons discussed above with respect to the rejection over Gorlin: Appellant has not provided evidence of unexpected results that is commensurate with the claim scope or that shows unexpected results as compared to the closest prior art, in this case Barth’s composition comprising SLS and CAPB without a nonionic surfactant” (p.24 of the Decision).
	Concerning Nowak the Board opined, “We are unpersuaded for the same reasons discussed above with respect to the rejection over Gorlin.  In particular, Appellant has not provided evidence of unexpected results that is commensurate with claim 1. Neither has Appellant compared to the closest prior art, e.g., a composition comprising 1.5% SLS and 0.4% CAPB, without a nonionic surfactant” (p.31-32 of the Decision).
Concerning Baig the Board opined, “Finally, we are also unpersuaded by Appellant’s contention that the subject matter of claim 1 exhibits unexpected results, for the reasons discussed above with respect to the other rejections . . . . Appellant has not provided evidence of unexpected results commensurate with the scope of claim 1. Neither has Appellant compared to the closest prior art, e.g., a composition comprising 1.12% and 1% respectively of SLS and CAPB, without a nonionic surfactant” (p.37 of the Decision).
Concerning Aria et al., the Board opined, “We are unpersuaded for the same reasons discussed above with respect to the other rejections:  Appellant has not provided evidence of unexpected results that is commensurate with the claim scope or that shows unexpected results as compared to the closest prior art, in this case Aria’s composition comprising 1.5% SLS and 1.0% 2-alkyl N-carboxymethyl-N-hydroxyethyl imidazolinium betaine” (p.46 of the Decision).
No data has been presented showing superiority over any prior art embodiment above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb
/WALTER E WEBB/Primary Examiner, Art Unit 1612